Title: From George Washington to William Washington, 28 December 1798
From: Washington, George
To: Washington, William



Dear Sir,
Mount Vernon 28th Decr 1798

Your letters of the 19th and 30th of October came duly to hand, and would have received an earlier acknowledgment had I not been absent in a journey to Philadelphia (at the request of the Secretary of War) and but newly returned from that City.
The object of this journey was, among other things, to make a selection of characters from the numerous applicants for Military appointments in the Augmented force, for the new Corps.
In this business, Majors General Hamilton & Pinckney, and myself, were closely occupied near five weeks; but not having all the information we wished relative to the two Carolinas & Georgia; and thinking the arrangement for those States (as was my opinion with respect to the whole) would be better made within them than at the Seat of the Government—this part of the business is left to Genl Pinckney, yourself and Genl Davie of North Carolina, to complete.

The former carries with him all the information we possessed respecting the applications, to aid the execution of it. And as Genl Pinckney is enabled, and doubtless will, inform you of the opinions which operated against the removal of Officers from the present existing Corps, to those which are to be raised, I shall briefly add that, besides its being unusual (except in marked cases) the selection would have opened the door to endless discontents.
I thought, as you did, that nothing could ever have withdrawn me from my long sought retirement; during the remnant of a life which is journeying fast to the mansions of my ancesters. But we are little acquainted with ourselves and still less with the ways of Providence. It gives me pleasure, however, to learn from yourself, that you accept your appointment: the evidence of which you have, no doubt, long since received.
Present every good wish of mine, and the compliments of the Season, to Mrs Washington & your family, and be assured of the sincere esteem & regard of Dear Sir Your most Obedt and Affecte Hble Servant

Go: Washington

